The appellant, Hayward Fisher, was informed against in the Criminal Court of Record of Duval County for receiving stolen property of the value of $55.00. He was convicted by a jury as charged. The court sentenced him to eight months in the county jail.
The appeal here presents two questions. First, the suffficiency of the evidence to sustin the verdict. Second, the legality of the sentence.
The appellant, a young man twenty years of age, without a previous criminal record and admittedly of low mentality, became involved with two other persons. One a thief, the other a seller of stolen property. The real question is whether the appellant had knowledge that the articles were stolen, or if they were received under such circumstances as to put him on notice or inquiry that they were stolen. No fixed rule will apply to all cases. In this case the appellant *Page 475 
was of admitted low menality. One class of witnesses called against him were people involved in crime. The other class of witnesses were policemen and detectives. The latter class gave testimony relative to admissions against interests. Considering all the circumstances under which they were made and the mentality of the appellant, we think they are as consistent with innocence as with guilt. No useful purpose would be served by a lengthy discussion of the evidence. We think that the ends of justice require that this case stand reversed for a new trial. Council v. State, 111 Fla. 173, 149 So. 13; Fortner v. State, 119 Fla. 150, 161 So. 94; Baker v. State, 84 Fla. 277,94 So. 613; Minor v. State, 55 Fla. 90, 45 So. 818.
The State has confessed error as to the legality of the sentence and there is no reason for comment thereon. The judgment and sentence is therefore reversed.
Reversed.
BROWN, C. J., WHITFIELD, TERRELL, and CHAPMAN, J. J.,
BUFORD, J., concurs specially.
THOMAS, J., dissenting.